DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is on the merits in response to communications received on 6/1/21.  Claim(s) 1 and 10 has/have been amended and applicant states support can be found at instant specification [0030-0032, 0035-0036, 0047-0049].  Therefore, Claims 1, 4-6, 8-10, 13-15, and 17-20 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/12/21 was/were considered by the examiner.


Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 3/21/22, with respect to rejections under 35 USC 112 for claim(s) 1, 4-6, 8-10, 13-15, and 17-20 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 1, 4-6, 8-10, 13-15, and 17-20.

Applicant’s arguments, see applicant’s remarks, filed 3/21/22, with respect to rejections under 35 USC 101 for claim(s) 1, 4-6, 8-10, 13-15, and 17-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-12.
The Examiner respectfully disagrees as the current abstract idea is directed to controlling production facilities for multi-site production scheduling (e.g. controlling production facilities regarding production scheduling).  The clarification of the abstract idea above addresses argument (i).  The process still does not transform data (instead there is determination, retrieval, selection, generate, and transmission of data, where the generate is merely a combination of data) or provide a change in a technology (such as a computer) which improves the technology (as the inclusion of additional computers merely further clarifiers where data is transmitted to).
Applicant is relying on 2106.05(d) “well understood, routine, and conventional” however Examiner is relying on 2106.05(f) “apply it.”  Examiner relied on “apply it” 

Applicants argument on improvement to a computer are compelling however, the claims are not directed to updating stored data.  The claims are directed to accessing data for scheduling and are completely absent of updating stored data.

Thus, the arguments are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 3/21/22, with respect to rejections under 35 USC 103 for claim(s) 1, 4-6, 8-10, 13-15, and 17-20 have been fully considered however they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 12-13.

The Examiner respectfully disagrees regarding applicant’s argument of Hazma not teaching routing of a single job.  Hazama pg 143 ln 1-4 (see below) where assignments for each location are determined and the assignment (not the entire job) is sent to the respective location.
“Based on the proposed job schedule, the foreman may assign jobs to various locations throughout the factory in order to optimize production and output capacity of the factory. The final job schedule or assignment may be 
A counter argue to applicant’s suggested clearer language is that if the intent was to only send an entire schedule for all machines and not just an assigned schedule, Hazma might have written the entire job not just the assignment is routed to the respective machine or similar language.
Furthermore, in the past few office actions including this one Hazama has only been cited for send data not the subset of data.

Thus, the arguments are unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 4-6, 8-10, 13-15, and 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) above for claim(s) 1 and 10, as drafted, is/are a process (claim(s) 10 recites a series of steps) and system (claim(s) 1 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to controlling production facilities for multi-site production scheduling.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 10: storing:
an items database containing a plurality of items records;
a production line database containing a plurality of line records, each line record containing attributes of a production line and a line identifier, wherein each production line is for receiving subcomponents and converting the subcomponents into items; and
a site database containing a plurality of site records corresponding to respective sites, each site associated with one of the plurality of site computing devices, each site containing a subset of the production lines, each site record containing attributes of a production site and a subset of the line identifiers;
receiving a plurality of project records, each project record defining a project for producing a finished item and including an item identifier corresponding to an item record for the finished item;
a site database containing a plurality of site records corresponding to respective sites, each site containing a subset of the production lines, each site record containing attributes of a production site and a subset of the line identifiers
determining whether to schedule the plurality of project records;
when the determination is positive:
define a processing order for the project records; and 
in accordance with the processor order, for each of the project records:
from the site database;
retrieving from the item database item record corresponding to the item identifier;
retrieving from the production line database the line records corresponding with the line identifiers the at least one retrieved site record;
selecting one of the retrieved line identifiers for the project based on the retrieved site records, the retrieved item record and the retrieved line records, the selected line identifier corresponding to a selected one of the production lines for producing the finished item;
retrieving from the site database a site identifier corresponding to the selected one of the line identifiers; and
generating a project assignment record including the selected line identifier; and
transmitting, to each site, a portion of the project assignment records, the portions containing only the project assignment records that include selected line identifiers corresponding to the site computing device.
Claim 1: the same analysis as claim(s) 10 and receiving from a second computing device via the communications interface a plurality of project records, each project record defining a project for producing a finished item and including an item identifier corresponding to an item record for the finished item.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including a) marketing or sales activities or behaviors or b) business 
The additional elements unencompassed by the abstract idea include a system comprising: a plurality of site computing devices; a first computing device, comprising: a communications interface; a memory, a second computing device (claim(s) 1), a system computing device having a first computing device and a plurality of site computing devices, the first computing device comprising a communications interface, a memory and a processor (claim(s) 10); and site computing device (claim(s) 1, 8, 10, and 17).

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [0021-0024]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 6, 8-9, 10, 15, 17-18, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazama et al. (WO 9742586 A1) in view of Sun et al. (US 2014/0031965 A1), Newbold (US 2002/0169647 A1), and Enright et al. (US 2006/0106473 A1).

Regarding claim 1 and 10 (currently amended), Hazama teaches a method in a system having a first computing device and a plurality of site computing devices, the first computing device comprising a communications interface, a memory and a processor [see at least [pages 21 lines 9-15] for a computer with interface that stores factory data; [page 21 lines 16-32 and page 38 lines 13-17] for an identifier of each site computing device for each production line where the identifier of each site computing device is for example displayed at bending station 18], the method comprising:
storing, in a memory [see at least pages 27 lines 22-32 and 28 lines 1-10 for store a database of item (parts or order reference number) used to find similar orders]:
an items database containing a plurality of items records [see at least pages 27 lines 22-32 and 28 lines 1-10 for store a database of item (parts or order reference number) used to find similar orders];
attributes of production lines, wherein each production line for receiving subcomponents and converting the subcomponents into items [see at least page 19 lines 8-23 and 20 lines 4-30 for plurality of locations (sites), each site containing at least one production line and each site containing identifiers of the subset of production lines (that is, each site – is adapted to perform an operation ;
each site associated with one of the plurality of site computing devices, each site containing identifiers of the subset of the production lines [see at least [page 19 lines 8-23 and 20 lines 4-30] for plurality of locations (sites), each site containing at least one production line and each site containing identifiers of the subset of production lines (that is, each site – is adapted to perform an operation in building a product for a customer such as punch, bend, weld, assemble {thus receive subcomponents and convert into finished items} ), the sites can be only one type or multiple types and there can be multiple versions of each site type (“Although the sheet … For example, depending on … more than one punching … may be provided.  In addition … metal components”), and both of a plurality of attributes of the production lines and each site containing identifiers of the subset of production lines such as equipment - “each of the locations … include equipment”; [page 21 lines 16-32 and page 38 lines 13-17] for an identifier of each site computing device for each production line where the identifier of each site computing device is for example displayed at bending station 18];
receiving a plurality of projects, each project for producing a finished item and including an item identifier corresponding to an item record for the finished item [see at least [pages 27 lines 22-32 and 28 lines 1-10 and 21-32] receiving an order from a customer (the received order is the project prior to being saved) or retrieving the order (where a saved project is an item record), where there are customers (thus multiple orders are received); [pg 1 ln 26-29] the order is for a particular sheet metal component to be produced (item identifier); [pg 4 ln 14-22] the item record contains information such that compared to other items records the desired part may be an identical or similar (thus the item record corresponds to the project record’s item identifier); [page 20 lines 22-29] where the product is assembled (finished); [pg 31 ln 17-19] for repeats orders (projects) furthering multiple orders received of pg 27 lines 22-32 ];
retrieving from the item database the item record corresponding to the item identifier [see at least pages 27 lines 22-32 and 28 lines 1-10 and 21-32 for receiving and/or retrieving a customer order (project), where a customer order includes an item identifier (part or order reference number), based on the item identifier];
the retrieved the item record [see at least pages 27 lines 22-32 and 28 lines 1-10 and 21-32 for receiving and/or retrieving a customer order (project), where a customer order includes an item identifier (part or order reference number), based on the item identifier];
transmitting, to each site computing device via a network, data corresponding to one of the production lines, the corresponding data including data corresponding to the site computing device [see at least [pg 143 ln 1-4] where assignments for each location 

Hazama doesn’t/don’t explicitly teach but Sun discloses storing in memory [see at least Fig. 1 and [0016] for a database 140 which stores data; [0022-0023, 0027] for a database of production resources which are facilities (sites) 160 and production resources subcomponents such as production line(s) 162]:
a production line database containing a plurality of line records, each line record containing attributes of a production line and a line identifier [see at least [0016, 0022, 0028] one or more databases for resources in building products including but not limited to production line, assembly line, warehouse, supplier, and workers; [0022-0023, 0027] for a database of production resources which are facilities (sites) 160 and production resources subcomponents such as production line(s) 162 and assembly lines 164 (analogous to Hazama’s production line which receive subcomponents and convert into finished items); Fig. 10 and [0116-0117] 1004 shows the production line identifier(s) such as line 1 and line 2 and the assembly line identifier(s) such as assembly 1 and assembly 2]; and
a site database containing a plurality of site records corresponding to respective sites, each site containing a subset of the production lines, each site record containing attributes of a production site and a subset of the line identifiers [see at least [0016, 0022, 0028] one or more databases for resources in building products including but not limited to production line, assembly line, warehouse, supplier, and workers; [0022-0023, 0027] for a database of production resources which are facilities (sites) 160 and production resources subcomponents such as assembly lines 164; [0018] plurality of 160]; and
retrieving at least one of the site records from the site database [see at least [0022] retrieve production resource data 160 from a database; [0016, 0022, 0028] one or more databases for resources in building products including but not limited to production line, assembly line, warehouse, supplier, and workers;];
retrieving from the production line database the line records corresponding with the line identifiers the at least one retrieved site record [see at least [0022-0023] retrieve production resource data 160 from a database, 160 may include subcomponents assembly lines 164 which may also be retrieved based on 160; [0016, 0022, 0028] one or more databases for resources in building products including but not limited to production line, assembly line, warehouse, supplier, and workers;]; and
selecting one of the retrieved line identifiers for the project based on the retrieved site records, the item and the retrieved line records, the selected line identifier corresponding to a selected one of the production lines [see at least [0021] constraints for selecting production lines [0022-0023] compare production ;
retrieving from the site database a site identifier corresponding to the selected one of the line identifiers [see at least [0022] retrieve production resource data 160 from a database; [0016, 0022, 0028] one or more databases for resources in building products including but not limited to production line, assembly line, warehouse, supplier, and workers;]; and
generating a project assignment record including the selected line identifier; and
a portion of the project assignment records, the portions containing only the project assignment records that include selected line identifiers corresponding to the site [for the limitations above, see at least [0064] production dataset “At 306, the method 300 may include generating a production schedule for the production events”; [0044] solution space is an optimized production schedule;
Fig. 10 and [0116-0117] subset of production dataset where 1004 an example of selecting assembly line identifier where the assembly line identifier is assembly 1 or assembly 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazama with Sun to include the limitation(s) above as disclosed by Sun.  Doing so would help improve a manufacturing 

Hazama in view of Sun doesn’t/don’t explicitly teach but Newbold discloses determining whether to schedule the plurality of projects [see at least [0013, 0037] decide if projects will be accepted as noted by step 2 of Fig. 4 and “it is desirable to provide a practical and controllable mechanism for limiting the starts of new projects and a method that allows organizations to deal with both capacity issues and work-in-process issues”]; and 
when the determination is positive [see at least [0039] when the result of step 2 is yes]:
define a processing order for the projects [see at least [0039] when the result of step 2 is yes a start date is set; Fig. 4 and [0032] the start date as noted in Fig. 4 step 2 is based on time needed to complete project FTi which is the deadline; [0051] the calculations from ( [0039] ) for a start date may be based on an end date];
in accordance with the processing order, for each of the projects [see at least [0015, 0054] actions based on order of projects to be completed such as scheduling or rescheduling].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazama in view of Sun with Newbold to include the limitation(s) above as disclosed by Newbold.  Doing so would help provide additional methods to determine if a schedule should be implemented in a 

Hazama in view of Sun and Newbold, specifically Hazama, teaches receives a plurality of project and implies project records but doesn’t/don’t explicitly teach those projects are records or that those project records are received from a computer.  However Enright discloses receiving {from a second computing device via the communications interface – claim 1} a plurality of project records, each project record defining a project [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0018-0019, 0050-0051] as brand computer(s) 208 or 208-n which is the computer(s) where projects are received from such as a customer,
then see Fig. 6-7 and [0019-0020, 0067-0079] where the supplier’s computer system with interface MES Backbone (b2 as noted in [0069]) receives data from customer(s) (the computer device with {via the} communication interface receives data from a second computer); Fig. 4 and 6 and [0004, 0056] where the data received from customer(s) computer(s) is a plurality of project records that define the project “product requirements” or “Product & Information Requirements” ([0056] or Fig. 4 in CUSTOMER(S) rectangle respectively ); [0008] multiple products from a single customer “a customer’s products” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazama in view of Sun and Newbold with Enright to include the limitation(s) above as disclosed by Enright.  Doing so would help improve a manufacturing environment, as taught by Hazama in view of Sun and 

Regarding claim 6 and 15, modified Hazama teaches the method of claim 10 as well as the retrieved item record.
Modified Hazama doesn’t/don’t explicitly teach but Sun discloses further comprising: repeating the selection of one of the retrieved line identifiers for each of the plurality of projects based on the retrieved site records, the item and the retrieved line records [see at least [0021] constraints for selecting production lines [0022-0023] compare production resource (facility) data 160 (which includes production lines 162) with product event (project) to constraints (necessary production line) for the product event; Fig. 10 and [0116-0117] 1004 an example of selecting production line identifier where the production line identifier includes 1004 such as line 1 and line 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hazama with Sun to include the limitation(s) above as disclosed by Sun.  Doing so would help improve a manufacturing environment, as taught by Hazama, by “optimiz[ing] processes by which production scheduling is determined” [see at least Sun [0004] ].

Regarding claim 8 and 17, modified Hazama teaches the method of claim 10
and Hazama teaches further comprising:
an identifier of the site computing device for each of the production lines [see at least page 21 lines 16-32 and page 38 lines 13-17 for an identifier of each site computing device for each production line where the identifier of each site computing device is for example displayed at bending station 18];
corresponding to the production lines that have matching site computing device identifiers [see at least [page 21 lines 16-32 and page 38 lines 13-17] for each production line has one computer thus a match exists for each production line and its respectively computer/computer identifier, where the identifier of each site computing device is for example displayed at bending station 18]; and 
transmitting data corresponding to the production line to the corresponding matching site computing device corresponding via the network [see at least [pg 21 ln 16-32, pg 38 ln 28-32] for a computer associated with a production line that has data corresponding to the production line transmitted to the computer].

Modified Hazama doesn’t/don’t explicitly teach but Sun discloses further comprising:
retrieving data associated with each of the selected line identifiers [see at least [0022] retrieve data related to production resource data 160 which includes at least 164 assembly lines; Fig. 10 and [0116-0117] 1004 assembly line identifier where the assembly line identifier is assembly 1 or assembly 2];
original limitation: grouping a subset of the plurality of projects and corresponding selected line identifiers that have matching site computing device identifiers [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0049] as group projects by site];
Sun teaches: grouping a subset of the plurality of projects and corresponding line identifiers that have matching data [see at least [0116-0117] 1004 a search result which groups products (projects) by assembly line, where the products and assembly line have matching assembly line identifiers (in Hazama the production line {Sun’s assembly line} has a computer with an identifier thus the matching data is computer identifier) ];
the subset of the projects and corresponding selected line identifiers [see at least [0116-0117] 1004 a search result which groups products (projects) by assembly line, where the products and assembly line have matching assembly line identifiers (in Hazama the production line {Sun’s assembly line} has a computer with an identifier thus the matching data is computer identifier) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hazama with Sun to include the limitation(s) above as disclosed by Sun.  Doing so would help improve a manufacturing environment, as taught by Hazama, by “optimiz[ing] processes by which production scheduling is determined” [see at least Sun [0004] ].

Regarding claim 9 and 18, modified Hazama teaches the method of claim 10 as well as receiving the plurality of projects.
Modified Hazama doesn’t/don’t explicitly teach but Enright discloses further comprising receiving from a plurality of computing devices via a network [the limitation is 
then see Fig. 6-7 and [0019-0020, 0067-0079] where the supplier’s computer system with interface MES Backbone (b2 as noted in [0069]) receives data from customer(s) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hazama with Enright to include the limitation(s) above as disclosed by Enright.  Doing so would help improve a manufacturing environment, as taught by Hazama, by providing an enterprise where multiple of each – customer, vendors, etc – can efficiently collaborate to build a product [see at least Enright [0002, 0010-0013] ].

Regarding claim 19 and 20, Modified Hazama teaches the method of claim 10
and Hazama teaches transmitting data corresponding to the production line to the site computing device corresponding to the production line [see at least [pg 21 ln 16-32, pg 38 ln 28-32] for a computer associated with a production line that has data corresponding to the production line transmitted to the computer].

Modified Hazama doesn’t/don’t explicitly teach but Sun discloses perform an action based on a production line data of the retrieved line record, the production line data indicating data on the production line corresponding to the selected line identifier [see at least [0022, 0027] for complete a search (an action) based on data in a ; and
the selected line identifier [see at least Fig. 10 and [0116-0117] 1004 an example of selecting assembly line identifier where the assembly line identifier is assembly 1 or assembly 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hazama with Sun to include the limitation(s) above as disclosed by Sun.  Doing so would help improve a manufacturing environment, as taught by Hazama, by “optimiz[ing] processes by which production scheduling is determined” [see at least Sun [0004] ].

Modified Hazama doesn’t/don’t explicitly teach but Newbold discloses further comprising:
for each of the plurality of projects, setting a project start time for the project based on a production line start time, the production line start time indicating an availability of the production line corresponding to a line identifier [see at least [0013, 0037] decide if projects will be accepted as noted by step 2 of Fig. 4 and “it is desirable to provide a practical and controllable mechanism for limiting the starts of new projects 
[0039] when the result of step 2 is yes a start date is set; Fig. 4 and [0032] the start date as noted in Fig. 4 step 2 is based on time needed to complete project FTi which is the deadline; [0051] the calculations from ( [0039] ) for a start date may be based on an end date;
Fig. 2 and [0025] the start time set is step 2 (of [0039] ) is based on resource (production line) availability (start time) such as (as noted in Fig. 2) resource C (line identifier) being available from time 0-1, 6-7, and 9-12]; and
the project start time [see at least [0013, 0037] decide if projects will be accepted as noted by step 2 of Fig. 4 and “it is desirable to provide a practical and controllable mechanism for limiting the starts of new projects and a method that allows organizations to deal with both capacity issues and work-in-process issues”;
[0039] when the result of step 2 is yes a start date is set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hazama in with Newbold to include the limitation(s) above as disclosed by Newbold.  Doing so would help provide additional methods to determine if a schedule should be implemented in a manufacturing setting that allows organizations to deal with both capacity issues and work-in-process issues [see at least Newbold [0003, 0013] ].

Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazama in view of Sun, Newbold, and Enright as applied to claim(s) 1 and 10 above and further in view of Furman et al. (US 2015/0178649 A1).

Regarding claim 4 and 13, modified Hazama teaches the method of claim 10, as well as determining whether to schedule the plurality of projects.
Modified Hazama doesn’t/don’t explicitly teach but Furman discloses further comprising:
by determining whether the plurality of projects exceeds a threshold number of projects [see at least [0027, 0033, 0043, 0050] determine if there are an adequate number of tasks (projects) - such as based on resource utilization - and based on that determination: an alert is generated (an action) if there are enough tasks (positive determination) and/or an alert is not generated (an action such as null) if there are not enough tasks or too many tasks (negative determination) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hazama with Furman to include the limitation(s) above as disclosed by Furman.  Doing so would help provide additional methods to determine if a schedule should be implemented such as what-if scenarios and quickly analyze their impact to business [see at least Furman [0043] ].

Regarding claim 5 and 14, modified Hazama teaches the method of claim 10, as well as determining whether to schedule the plurality of projects.
further comprising:
by determining whether a predefined time period has elapsed since a previous scheduling process [see at least [0027, 0033, 0043, 0050] determine if there are an adequate wait or idle time (time since previous scheduling) and based on that determination: an alert is generated if there is enough time (positive determination) and/or an alert is not generated (an action such as null) if there is not enough time (negative determination) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazama with Furman to include the limitation(s) above as disclosed by Furman.  Doing so would help provide additional methods to determine if a schedule should be implemented such as what-if scenarios and quickly analyze their impact to business [see at least Furman [0043] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WEBB/Examiner, Art Unit 3624